Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the amended claims, the limitation of the surface portion formed of flock papers to minimize rotation angle, frictional force and rotational force, in combination with the other claimed features was not disclosed or suggested by the prior art. Regarding the flock paper limitation, as applicant noted, while previously cited references like Silva disclose a spherical object to be hit along a table, the table employs a felt surface (Par. 29) so that it can function properly with a billiard type ball. The other cited references of Thomas and Cooper employ a puck object, and none of the references suggest how a spherical ball like that taught by Silva would interact on a table covered with flock paper to minimize rotation angle, frictional force and rotational force. From the disclosure of Silva, it appears that when using a spherical object, felt or a higher friction surface would be wanted to impart more control over the object, whereas the combination of flock paper designed to minimize friction combined with a spherical ball would produce a new combination opposite to that disclosed by the prior art and therefore would not have been obvious to do so in view of the cited art.  
Therefore, the claims are found to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711